186 Pa. Super. 627 (1958)
Commonwealth ex rel. Nerwinski, Appellant,
v.
Cavell.
Superior Court of Pennsylvania.
Submitted June 13, 1958.
July 17, 1958.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
Walter S. Nerwinski, appellant, in propria persona.
Domenick Vitullo and Juanita Kidd Stout, Assistant District Attorneys, James N. Lafferty, First Assistant District Attorney, and Victor H. Blanc, District Attorney, for appellee.
*628 OPINION PER CURIAM, July 17, 1958:
The order of the court below denying relator's petition for a writ of habeas corpus is affirmed on the opinion of President Judge BOK of the Court of Common Pleas No. 6 of Philadelphia County, as reported in 13 Pa. D. & C. 2d 113.